Citation Nr: 1543891	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective July 23, 2007.  As the Veteran has not received a total grant of benefits sought on appeal, the issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a November 2012 rating decision, the RO granted the Veteran's claim seeking entitlement to service connection a psychiatric disorder, to include depression.  As the RO's rating decision was a complete grant of benefits sought on appeal, the issue of entitlement to service connection for a psychiatric disorder, to include depression, has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In May 2013, the Veteran submitted a request for expedited processing.  This request indicated that the Veteran wished to waive his right to have his case remanded to the RO for consideration of any additional evidence submitted at a later time.  In June 2013, the Veteran submitted a VA treatment note which included findings from a March 2013 audiological evaluation.  Based on the Veteran's May 2013 waiver, the Board may consider this additional evidence and proceed with adjudication of the Veteran's appeal.  See 38 C.F.R. § 20.1304(c) (2015).





FINDING OF FACT

During the course of this appeal, the evidence of record showed no worse than Level II hearing acuity in the Veteran's left ear and no worse than Level I hearing acuity in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

This claim concerns the initial disability rating after service connection has been granted.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's July 2007 letter to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and testimony.  
The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In October 2007, March 2008, and January 2010, the Veteran was provided VA audiological examinations to determine the severity of his bilateral hearing loss.  The October 2007 VA examiner reviewed the Veteran's medical history, evaluated the Veteran's hearing, and reported all relevant diagnostic findings.  Similarly, the March 2008 and January 2010 VA examiners reviewed the evidence of record, evaluated the Veteran's hearing, and reported all pertinent diagnostic findings.

At the Veteran's November 2011 hearing before the Board, the Veteran testified that his hearing had worsened since he was last examined in January 2010.  In January 2012, the Board remanded this matter and instructed the RO to provide the Veteran with an appropriate examination to determine the current nature and severity of his service- connected bilateral hearing loss.  The Veteran was afforded a VA audiological examination in February 2013.  The VA examiner who performed that evaluation reviewed the medical evidence of record, interviewed and thoroughly examined the Veteran, and reported all relevant diagnostic findings.  The examiner also appropriately addressed the objective findings relevant to the Veteran's service-connected bilateral hearing loss, as well as the functional impact of the disability upon ordinary conditions of daily life and work.     

The Board finds that, collectively, these audiological examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that any of these examinations were inadequate.  Id.  Moreover, having provided the Veteran with an appropriate VA audiological examination in February 2013 to determine the nature and severity of his service-connected bilateral hearing loss, the Board finds that the RO has substantially complied with its January 2012 remand directives as they pertain to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation of Bilateral Hearing Loss

In its April 2008 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective July 23, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The Veteran's service-connected bilateral hearing loss has been evaluated pursuant to the hearing impairment criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85 (2015).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.
The assignment of a disability rating for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

In October 2007, the Veteran presented for a VA audiological examination.  The VA examiner noted the Veteran's complaints of having difficulty hearing, having to concentrate on conversations, and repeatedly asking people to repeat things.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
15
LEFT
40
25
35
25
20

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 18.75 decibels in the right ear and 26.25 decibels in the left ear.  The report also noted Maryland CNC Word List Speech Recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The report concluded with diagnoses of hearing within normal limits in the right ear and "mild in the low frequencies through 2,000 Hertz reverse sloping [and] within normal limits in the high frequencies" sensorineural hearing loss in the left ear.  See 38 C.F.R. § 3.385 (2015).  The report indicated that the Veteran showed excellent speech recognition ability in both ears.

Another VA audiological examination was conducted in March 2008.  The VA examiner noted the Veteran's complaints of hearing loss due to military noise exposure.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
25
LEFT
30
30
20
30
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 15.25 decibels in the right ear and 27.50 decibels in the left ear.  The report also noted Maryland CNC Word List Speech Recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The report concluded with diagnoses of hearing within normal limits in the right ear and mild sensorineural hearing loss in the left ear.  See 38 C.F.R. § 3.385.  The report indicated that the Veteran showed excellent speech recognition ability in both ears.

In January 2010, the Veteran underwent another VA audiological examination.  The VA examiner noted the Veteran's complaints of decreased hearing sensitivity.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
25
LEFT
30
30
25
30
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 21.25 decibels in the right ear and 28.75 decibels in the left ear.  The report also noted Maryland CNC Word List Speech Recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The report concluded with diagnoses of clinically normal hearing in the right ear and mild sensorineural hearing loss in the left ear.  See 38 C.F.R. § 3.385.  The report indicated that the Veteran showed excellent speech recognition ability in both ears.

The Veteran underwent a fourth VA audiological examination in February 2013.  The resulting audiological evaluation report revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
20
20
LEFT
40
40
25
25
25

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 26.25 decibels in the right ear and 28.75 decibels in the left ear.  The report also noted Maryland CNC Word List Speech Recognition ability of 92 percent in the right ear and 90 percent in the left ear.  The report concluded with diagnoses of mixed hearing loss in both ears.  See 38 C.F.R. § 3.385.  The report indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  Specifically, the examiner reported that the Veteran's hearing loss made it difficult for the Veteran to hear and understand what other people are saying when they speak to him.

According to a VA treatment report, the Veteran's hearing was tested again in May 2013.  The VA audiologist who examined the Veteran reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
25
15
LEFT
40
50
30
30
30

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 22.50 decibels in the right ear and 35.00 decibels in the left ear.  The report did not provide any speech discrimination scores based on the Maryland CNC Word List.  The report concluded with diagnoses of sensorineural hearing loss, combined types, in the right ear and mixed hearing loss in the left ear.  See 38 C.F.R. § 3.385.  The report indicated that the Veteran's hearing loss results were consistent with the findings from the recent February 2013 VA audiological evaluation and showed clinically normal hearing in the right ear from 250 to 8000 Hertz, with the exception of mild sensorineural hearing loss at 500 Hertz, and mild to moderate mixed hearing loss for the left ear from 250 to 8000 Hertz.
Based on a longitudinal review of the record, the Board finds that an initial compensable disability rating is not warranted at any time during the appeal period.  Specifically, under Table VI of the Rating Schedule, each of the Veteran's VA audiological examinations in October 2007, March 2008, and January 2010 produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level II hearing acuity for the left ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100.  Additionally, the Veteran's February 2013 VA audiological examination produced results that were consistent with a numeric designation of Level I hearing acuity in the right ear and a Level II hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level II hearing acuity for the left ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  Id. 

The Board observes that Table VIa of the Rating Schedule applies when speech discrimination testing is not appropriate.  The VA audiologist who performed the May 2013 evaluation of the Veteran's hearing did not record any speech discrimination scores.  Therefore, Table VIa must be used to determine the appropriate numeric designation of hearing impairment based only on pure tone threshold averages.  Under Table VIa of the Rating Schedule, the Veteran's May 2013 VA audiological evaluation produced results that were consistent with a Level I hearing acuity in the right ear and a Level I hearing acuity in the left ear.  For purposes of applying Table VII, a Level I hearing acuity for the right ear is combined with a Level I hearing acuity for the left ear to warrant a noncompensable evaluation for the Veteran's bilateral hearing impairment.  See 38 C.F.R. § 4.85, Tables VIa, VII, Diagnostic Code 6100.

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  If the pure tone threshold is greater than 55 decibels at each the four specified frequencies of 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, or if the pure tone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  Id.

The Board has considered whether any of the Veteran's audiological evaluations found an exceptional pattern of hearing loss during any portion of the appeal period.  See 38 C.F.R. § 4.86.  In this case, the Veteran's bilateral hearing loss does not qualify for an exceptional pattern of hearing impairment.  Id.  As such, the noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period, and there is no basis for staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)

Finally, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  However, the Board finds that manifestations of the Veteran's service-connected bilateral hearing loss disability are congruent with the disability picture represented by the disability rating assigned herein.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  Moreover, each of the VA audiologists reported hearing acuity results that could be interpreted by using Tables VI, VIa, and VII under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These findings were based on proper diagnostic testing and a thorough interview of the Veteran. 

During the course of this appeal, the Veteran's bilateral hearing impairment was manifested by no worse than Level II hearing acuity in the Veteran's left ear and no worse than Level I hearing acuity in his right ear.  38 C.F.R. § 4.85.  Likewise, the Veteran's bilateral hearing loss does not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Accordingly, the Board finds that the Veteran's bilateral hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate, and referral for consideration of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As the preponderance of the evidence is against the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


